Appeal by plaintiff from an order in so far as it denies his motion to examine defendant Lovinger before trial and denies the production of books, papers, documents, vouchers and other writings for the purpose of refreshing recollection, etc. Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs, to the following extent, using items as numbered in the notice of motion: 38, 39, 40, 41, 42 and 44. Items 6, 7 and 8, as modified by inserting the year “ 1935 ” in place of the year “ 1929 ” in each of said items. Item 9, as modified by inserting “ during and after 1935 ” in place of “ before 1933.” Items 1, 2, 11, 19, 20, 21, 25, 30, 36 and 43, as modified at Special Term. The defendant is directed to produce upon the examination, pursuant to section 296, Civil Practice Act, all books, papers, documents, vouchers, etc.; the examination to proceed upon five days’ notice. Lazansky, P. J., Hagarby, Carswell, Johnston and Taylor, JJ., concur.